Citation Nr: 1723968	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-06 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a rating in excess of 30 percent for a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, October 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In the July 2009 rating decision, the AOJ denied service connection for a bilateral foot disability.  In the October 2010 rating decision, the AOJ denied service connection for a bilateral hearing loss disability and tinnitus.  Finally, in the August 2011 rating decision, the AOJ denied entitlement to an initial increased rating in excess of 30 percent for the Veteran's service-connected anxiety disorder.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing held at the St. Petersburg RO.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for bilateral radiculopathy of the lower extremities and entitlement to service connection for a sleep disorder secondary to a service-connected anxiety disorder have been raised by the record.  The issue of bilateral radiculopathy was raised in statements submitted on behalf of the Veteran in April and August 2010, and in a VA clinical record from April 2010.  The issue of a sleep disorder secondary to a service-connected anxiety disorder was raised in a June 2011 statement.  Although these issues have been raised by the record, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
The issues of entitlement to service connection for a bilateral hearing loss disability and bilateral foot disability, and entitlement to an increased rating for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

Tinnitus manifested to a compensable degree within one year of separation from service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the fully favorable decision as to the issue of service connection for tinnitus, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he developed tinnitus as a result of acoustic trauma he sustained in service.  Military personnel records reveal that the Veteran's military occupational specialty was that of a construction machine operator.  During a June 2010 VA audiology consult, the Veteran reported that he was exposed to many noises in service, including noise from weapons fire, explosions, and heavy equipment.  The Veteran reported some occupational noise exposure from heavy equipment.  He indicated that his tinnitus was constant in both ears, but had been worsening over the past four years.  The Veteran also reported using a fan and television to help mask his tinnitus at night, and that he had been using sleeping medications to fall asleep.  The VA audiologist diagnosed the Veteran with a provisional diagnosis of tinnitus, and provided instructions on how to manage it.

During an October 2010 VA examination, the Veteran reported that his tinnitus was constant, sounding like a whistle or a TV sound, and was moderately severe.  He also reported that his tinnitus onset about 15 years ago.  The VA audiologist determined that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure because of its onset so many years after service.  Instead, the audiologist opined that tinnitus was more likely due to other etiologies such as aging, occupational noise exposure, hypertension, and the usage of potentially ototoxic medication, but that it would be speculative to allocate the degree to which each of these etiologies was related to the Veteran's tinnitus.

In the October 2010 rating decision, the AOJ conceded that the Veteran was exposed to acoustic trauma in service since he served as a construction machine operator.  In a May 2011 statement, the Veteran reported that he was not offered any ear protection in service when using various equipment.  He also reported that his ears started bothering him not long after he returned from service, and had worsened since then.  In his subsequent work in construction, the Veteran reported that the equipment he worked with had protection from noise.

During the August 2016 hearing, the Veteran testified that he was exposed to noise from machine gun fire, bulldozers, and constant bombings, while in service.  He testified that he started noticing a noise in his ears shortly after the time he was discharged from service, and that within a year of his separation from service, he heard noises which sounded like crickets in his ears.  The Veteran also testified that in his later employment, following his separation from service, the machinery he worked with had glass covering them, which muffled the noise he was exposed to.  He also wore hearing protection at times.

After reviewing the evidence of record, the Board finds that service connection for tinnitus is warranted.  Records from the June 2010 audiology consult clearly indicate that the Veteran has tinnitus, which satisfies the requirement of having a current disability.  Likewise, as was previously conceded by the AOJ, the Veteran's military occupation specialty as a construction machine operator as well as his statements of unprotected noise exposure in service, are sufficient to establish the in-service injury element of service connection, as the Veteran is competent to report in-service noise exposure and in-service and post-service intermittent symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159 (a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is also a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of the Veteran's lay assertions that, during service, he had hazardous noise exposure and acoustic trauma while serving as a construction machine operator.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

During the August 2016 hearing, the Veteran testified that his symptoms of tinnitus started within a year of his separation from service.  Similarly, in a May 2011 statement, the Veteran reported that he had trouble with his ears not long after he separated from service.  In the October 2010 VA examination, the examiner noted that the Veteran's tinnitus was constant, which means that the Veteran's tinnitus was recurrent in nature.  As noted above, the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. §3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Under Diagnostic Code 6260, a 10 percent rating is warranted for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, given the Veteran's competent reports of constant or recurrent tinnitus manifesting within one year from his separation of service, and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted .  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.307 (a), 3.102. 

In reaching this decision, the Board also acknowledges that in the October 2010 VA audiology examination, the examiner opined that the Veteran's current tinnitus is less likely as not related to in-service noise exposure.  In so doing, the VA examiner relied on the fact that the Veteran reported that his tinnitus onset many years after service.  While, the Veteran did report that his tinnitus onset several years after service during the October 2010 examination, in a separate May 2011 statement and during the August 2016 hearing, the Veteran did report that he started hearing noises in his ears within the year following his separation from service.  Thus, it is possible that while the Veteran may have thought that the actual disability manifested several years after service, he nonetheless had symptoms related to tinnitus manifesting within the year he separated from service. 

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's tinnitus manifested to a compensable degree within one year from his separation from service.  As such, he is entitled to a grant of service connection for tinnitus.

ORDER

 Entitlement to service connection for tinnitus is granted.


REMAND

Bilateral Hearing Loss

The Veteran's last VA examination for bilateral hearing loss was in October 2010.  In that examination, the VA audiologist determined that it was less likely than not that the Veteran's hearing loss was caused by or the result of military noise exposure.  In support of the conclusion, the audiologist noted that the Veteran reported gradual hearing loss, rather than an onset in service.  The audiologist also attributed the Veteran's hearing loss to other causes, such as occupational noise exposure.  However, since that examination, the Veteran submitted a statement in May 2011, which indicated that his ears started bothering him not long after he returned from service and had worsened since then.  The Veteran also testified during the August 2016 hearing, that he was not exposed to much noise in his occupation since the machines he worked with were designed with barriers that minimized the noise he was exposed to.  He also testified that he was provided ear protection when working with those machines.  The October 2010 opinion did not take into consideration these statements or testimony.  As such, a remand is necessary to obtain a new examination and opinion that reflects a review and consideration of all of the Veteran's statements.

On remand, VA audiological records that were not associated with the claims file should also be obtained.  In June 2010, the Veteran was evaluated for his hearing loss disability.  The clinical record noted that the audiogram from the evaluation was available under a separate folder which had not been associated with the record.  
Thus, on remand, those records should be obtained and associated with the claims file.

Bilateral Foot Disability

The Veteran testified during the hearing that his foot disability developed in service due to the constant rain, which perpetually kept his feet wet.  He testified that he was examined several years ago and diagnosed with "jungle rot" at the Gainesville VA Medical Center (VAMC).  These records have not been associated with the file, as such a remand is necessary to obtain these records.  An examination would also be necessary to determine if there is any current diagnosis pertaining to the Veteran's foot disability, and its etiology as it relates to the Veteran's service.  Although the Veteran reported that he had already been examined, he also reported that the exam was conducted several years ago.  As such, a new examination is necessary to ensure that the current nature and severity of the Veteran's disability are adequately assessed.

Anxiety Disorder   

The Veteran's last VA examination pertaining to his anxiety disorder was conducted in July 2011.  During the August 2016 hearing, the Veteran testified that his disorder had worsened since then.  An additional examination is appropriate when there is an assertion that the severity of a disability has increased since the most recent VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a remand is necessary to obtain a new examination pertaining to the Veteran's anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from October 2010 to the present.  The AOJ should also obtain the complete record of the Veteran's June 2010 audiology evaluation at the Ocala CBOC, including the audiogram results. 

2. Provide the Veteran with an appropriate examination to determine the current severity and etiology of his hearing loss.  After reviewing the claims folder, the examiner is asked to opine on the following questions: 

a) Does the Veteran exhibit a current hearing loss disability based on the applicable VA criteria?

b) If the Veteran does have a current hearing loss disability, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hearing loss disability began in service, was caused by service, or is otherwise related to service?  The examiner should consider and address the Veteran's lay statements and testimony, including his statement from May 2011 and the testimony he provided during the August 2016 hearing, where he indicated that he had been experiencing difficulties with his hearing within the year he separated from service.

The examiner is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.

3. Provide the Veteran with an appropriate examination to determine the current severity and etiology of his bilateral foot disability.  After reviewing the claims folder, the examiner is asked to opine on the following questions:

a) Does the Veteran currently have a diagnosis of bunions, "jungle rot," or any other bilateral foot disability, and if so, is it at least as likely as not (i.e., a 50 percent or greater probability) that it began in service, was caused by service, or is otherwise related to service, to include long periods of exposure to wet conditions?   The examiner should consider an August 2008 VA clinical record where the Veteran received treatment for a bunion on his left foot.

The physician is asked to include a rationale for all opinions offered, with citation to supporting factual data, as indicated.

4. Provide the Veteran with a VA examination to ascertain and evaluate the current level of severity of his service-connected anxiety disorder in accordance with the rating criteria.  The claims file should be made available to the examiner in connection with the examination. 

5. After all of the above development has been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, and give them an appropriate period of time in which to respond.  The SSOC should specify which records in the claims file have been reviewed.  Thereafter, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


